DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,616,143. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention deals sending or receiving a first flow control signal to the (source) edge device and edge device sends a second flow control signal to source peripheral processing device (see table below) .


Current application 16/801931
1. A method, comprising: sending, by an edge device, a data packet to a switch module 
2. The method of claim 1, wherein the second flow control signal includes an instruction to cause the source peripheral processing device to modify data transmission to the edge device by suspending the data transmission (see claim 3). 
3. The method of claim 1, further comprising: receiving the first flow control signal in a first flow control protocol, and sending the second flow control signal in a second flow control protocol different from the first flow 
4. The method of claim 3, wherein the first flow control protocol is Ethernet pause, priority pause, quantized congestion notification, or quantum flow control (see claim 11). 
5. The method of claim 1, further comprising: receiving the first flow control signal via an out-of-band control plane connection (see claim 5). 
6. The method of claim 1, further comprising: receiving the first flow control signal within a data plane, via which the data packet is sent to the switch module of the multi-stage switch (see claim 6). 
7. The method of claim 1, wherein the multi-stage switch is a Clos network (see claim 13). 
8. The method of claim 1, wherein: the severity value is a first severity value; the threshold is a first threshold; the level of congestion is a first level of congestion; the method further includes: receiving, at the edge device, a third flow control signal including a second severity value when the available capacity of the output queue of the switch module meets a second threshold, the second severity value indicating a second 
9. An apparatus, comprising: a memory; and a processor operatively coupled to the memory, the processor is configured to: send a data packet from an edge device to a switch module from a plurality of switch modules in a multi-stage switch; receive, at the edge device, a first flow control signal indicating an available capacity of an output queue of the switch module meeting a threshold, determine, based on the first flow control signal, an identifier of a source peripheral processing device that originated the data packet; and send, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device reduces data transmission to the edge device to reduce a level of congestion at the output queue. 
10. The apparatus of claim 9, wherein: the processor is configured to send the second flow control signal such that 
11. The apparatus of claim 9, wherein: the processor is configured to receive the first flow control signal in a first flow control protocol, and the processor is configured to send the second flow control signal in a second flow control protocol different from the first flow control protocol. 
12. The apparatus of claim 11, wherein the first flow control protocol is Ethernet pause, priority pause, quantized congestion notification, or quantum flow control. 
13. The apparatus of claim 9, wherein: the processor is configured to receive the first flow control signal via an out-of-band control plane connection. 
14. The apparatus of claim 9, wherein: the processor is configured to receive the first flow control signal within a data plane, via which the data packet is sent to the switch module of the multi-stage switch. 
15. The apparatus of claim 9, wherein the multi-stage switch is a Clos network. 
16. The apparatus of claim 9, wherein: the threshold is a 
17. A method, comprising: receiving, at a first switch module of a distributed switch fabric, a plurality of data packets from a plurality of second switch modules of the distributed switch fabric; storing the plurality of data packets in an output queue of the first switch module; and when an available capacity of the output queue crosses a threshold and a data packet request is received at the first switch module from an flow control processor, sending a data packet from the plurality of data packets in the output queue to the flow control processor such that the flow control processor sends a first flow control signal to a source edge device associated with the data packet using a first flow control protocol and such that the source edge device sends a second flow control signal to 
18. The method of claim 17, further comprising: randomly selecting the data packet from the plurality of data packets in the output queue prior to sending the data packet to the flow control processor. 
19. The method of claim 17, further comprising: selecting the data packet from the plurality of data packets in the output queue based on a time at which the first switch module receives the data packet request from the flow control processor. 
20. The method of claim 17, wherein the flow control processor sends the first flow control signal to the source edge device via an out-of-band control plane connection.

 



1. An apparatus, comprising: a memory; and a processor operatively coupled to the and send a first flow control signal to the source edge device of the data packet using a first flow control protocol such that the source edge device sends a second flow control signal to the source peripheral processing device operatively coupled to the source edge device using a second flow control protocol, the first flow control signal being different from the second flow control signal, the first flow control protocol being different from the second flow control protocol. 
    2. The apparatus of claim 1, wherein: the condition is a first condition, the indicator 
    3. The apparatus of claim 1, wherein the source peripheral processing device is configured to suspend data transmission to the source edge device, in response to receiving the second flow control signal from the source edge device. 
    4. The apparatus of claim 1, wherein the source edge device is configured to suspend data transmission to the multi-stage switch, in response to receiving the first flow control signal from the processor. 
    5. The apparatus of claim 1, wherein the processor is configured to send the first 
    6. The apparatus of claim 1, wherein the processor is configured to send the first flow control signal to the source edge within a data plane, via which the data packet is sent to the stage of the multi-stage switch. 
    7. The apparatus of claim 1, wherein: the first flow control signal includes a severity identifier indicating a congestion level at the output queue of the stage of the multi-stage switch, and the processor is configured to send the first flow control signal such that the source edge device suspends data transmission to the multi-stage switch, based on the severity identifier in the first flow control signal. 
    8. The apparatus of claim 1, wherein the processor is configured to receive the data packet randomly from a plurality of data packets stored at the output queue of the stage of the multi-stage switch. 
    9. The apparatus of claim 1, wherein the processor is configured to receive the data packet that is received by the multi-stage switch substantially immediately after the processor sends the 
    10. The apparatus of claim 1, wherein the processor is configured to receive the data packet that is stored at the output queue of the stage of the multi-stage switch. 
    11. The apparatus of claim 1, wherein the first flow control protocol is Ethernet pause, priority pause, quantized congestion notification, or quantum flow control. 
    12. A method, comprising: receiving an indicator of an available capacity of an output queue of a multi-stage switch; when the available capacity of the output queue is less than a first threshold and greater than a second threshold, receiving a first plurality of data packets from the multi-stage switch at a first rate; when the available capacity of the output queue is less than the second threshold, receiving a second plurality of data packets from the multi-stage switch at a second rate greater than the first rate; and determining, based on a data packet from at least one of the first plurality of data packets or the second plurality of data packets, an identifier of a source edge device of the data packet, the data packet sent from a source processing device and entered the multi-stage switch via the source 
    13. The method of claim 12, wherein the multi-stage switch is a Clos network. 
    14. The method of claim 12, wherein the first flow control signal is sent via an out-of-band control plane connection. 
    15. The method of claim 12, wherein the first flow control signal is sent within a data plane, via which the first plurality of data packets or the second plurality of data packets is sent to the multi-stage switch. 
    16. The method of claim 12, wherein: the first flow control signal includes a severity identifier indicating a congestion level at the output queue of the stage of the multi-stage switch, and the sending the first flow 
    17. An apparatus, comprising: a memory; and a processor operatively coupled to the memory, the processor is configured to: send, from an edge device of a multi-stage switch and to an output queue of a stage of the multi-stage switch, a data packet originated from a source peripheral processing device, receive, from a flow control processor configured to be operatively coupled to the multi-stage switch, a first flow control signal including a first severity value when an available capacity of the output queue meets a first threshold, the first severity value indicating a first level of congestion at the output queue, receive, from the flow control processor, a second flow control signal including a second severity value when the available capacity of the output queue meets a second threshold, the second severity value indicating a second level of congestion at the output queue, the available capacity of the output queue being greater at the first threshold than at the second threshold, and send, from the edge device to the source 
    18. The apparatus of claim 17, wherein the processor is configured to: receive the first flow control signal in a first flow control protocol, and send, to the source peripheral processing device, the third flow control signal in a second flow control protocol different from the first flow control protocol. 
 











Claim Rejections - 35 USC § 103



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loh et al. (US 2008/0259798) in view of Kawakami et al. (US 7,180,857).
Examiner note: Both references are cited in the IDS filed on 3/18/2020. 

With regard to claim 1, Loh teaches: A method, comprising: 
sending, by an edge device (EPL), a data packet to a switch module from a plurality of switch modules in a multi-stage switch (paragraphs 21-24); 
receiving, at the edge device, a first flow control signal (congestion control block 108: receives multi-hop congestion notification messages: paragraph 22) including a severity value when an available capacity of an output queue of the switch module 

    PNG
    media_image1.png
    305
    765
    media_image1.png
    Greyscale

Although the system of Loh discloses that the congestion notification messages may enable link level pauses (paragraph 31), Loh does not explicitly the edge device can perform the steps of “determining, based on the first flow control signal, an identifier of a source peripheral processing device that originated the data packet; and sending, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device modifies data transmission to the edge device to reduce the level of congestion at the output queue”.

47)    In the of FIG. 1A it will be assumed that the first-stage congestion threshold is exceeded, for the port P21 data output buffer that is assigned to terminal group #1, when a data packet transmitted from terminal G is written into that buffer. As a result, a congestion notification packet addressed to terminal G determined as being the congestion origin terminal) is transmitted from port P23 of hub SW2 (i.e., the receiving port for the congestion origin packet) to the front-end switching hub SW5. In response, hub SW5 transfers a pause packet to the port P51, to be transmitted to the congestion origin terminal G. 
(48)    As a result, only the transmission of packets from terminal G is halted, for a time interval determined based on the pause time value specified in the congestion notification packet. 

However Kawakami discloses a network switch monitors for congestion based on virtual output queue threshold and send congestion notification messages (see figure 1A: column 9, lines 15-57), which similar to the system of Loh.  Kawakami also explicitly teaches a device sending a pause frame to a terminal (source peripheral processing device) in response to receiving the congestion notification frame (column 9, lines 45-65). In the system of Kawakami, device determines the origin or source terminal by the congestion notification and source terminal halts transmission (column 9, lines 45-65).  
Since both invention are related to reducing congestion in switching network, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to a device determine, based on the first flow control signal, an identifier of a source peripheral processing device that originated the data packet; and send, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device modifies data transmission to the edge device to reduce the level of congestion at the output queue as taught by Kawakami in the congestion management system of Loh in order to improve buffer/queue utilization (see Kawakami: column 17, lines 60-65).


With regard to claim 9, Loh teaches: An apparatus, comprising: 
a memory (paragraphs 23 and 66); and 
a processor operatively coupled to the memory (paragraphs 23 and 66), the processor is configured to:
send a data packet from an edge device to a switch module from a plurality of switch modules in a multi-stage switch (paragraphs 21-24); 
receive, at the edge device, a first flow control signal indicating an available capacity of an output queue of the switch module meeting a threshold (paragraph 62: congestion notification encapsulates (includes queue level and identifies which watermark (threshold) has been crossed. Also see paragraphs 38- 40 for watermark information.).
Although the system of Loh discloses that the congestion notification messages may enable link level pauses (paragraph 31), Loh does not explicitly the edge device can “determine, based on the first flow control signal, an identifier of a source peripheral processing device that originated the data packet; and send, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device reduces data transmission to the edge device to reduce a level of congestion at the output queue.” 


However Kawakami discloses a network switch monitors for congestion based on virtual output queue threshold and send congestion notification messages (see figure 

    PNG
    media_image2.png
    304
    636
    media_image2.png
    Greyscale

Since both invention are related to reducing congestion in switching network, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to a device determine, based on the first flow control signal, an identifier of a source peripheral processing device that originated the data packet; and send, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device modifies data transmission to the edge device to reduce the level of congestion at the output queue as taught by Kawakami in the congestion management system of Loh in order to improve buffer/queue utilization (see Kawakami: column 17, lines 60-65).


receiving, at a first switch module of a distributed switch fabric (see figure 3:, a plurality of data packets from a plurality of second switch modules of the distributed switch fabric (paragraphs 56-57);
 storing the plurality of data packets in an output queue of the first switch module (egress queue: paragraph 57); and when an available capacity of the output queue crosses a threshold and a data packet request is received at the first switch module from an flow control processor sending a data packet from the plurality of data packets in the output queue to the flow control processor (paragraphs 57 and 62) such that the flow control processor sends a first flow control signal to a source edge device associated with the data packet using a first flow control protocol (paragraphs 57 and 62)

    PNG
    media_image3.png
    518
    803
    media_image3.png
    Greyscale



However Kawakami discloses a network switch monitors for congestion based on virtual output queue threshold and send congestion notification messages (see figure 1A: column 9, lines 15-57), which similar to the system of Loh.  Kawakami also explicitly teaches a device sending a pause frame to a terminal (source peripheral processing device) in response to receiving the congestion notification frame (column 9, lines 45-65). In the system of Kawakami, device determines the origin or source terminal by the congestion notification and source terminal halts transmission (column 9, lines 45-65).  
Since both invention are related to reducing congestion in switching network, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to a device send a second flow control signal to a source peripheral processing device associated with the data packet using a second flow control protocol in response to receiving a first flow control signal as taught by Kawakami in the congestion management system of Loh in order to improve buffer/queue utilization (see Kawakami: column 17, lines 60-65).

With regard to claims 2 and 10, Loh teaches: wherein the second flow control signal includes an instruction to cause the source peripheral processing device to 
With regard to claim 3 and 11, Kawakami also teaches: further comprising: receiving the first flow control signal in a first flow control protocol, and sending the second flow control signal in a second flow control protocol different from the first flow control protocol (column 9, lines 30-60).
With regard to claims 4 and 12, Loh teaches: wherein the first flow control protocol is Ethernet pause, priority pause, quantized congestion notification, or quantum flow control (paragraphs 57, 60, and 62).
With regard to claims 5 and 13, Loh teaches: further comprising: receiving the first flow control signal via an out-of-band control plane connection (paragraphs 29-31 and 57: column 12, lines 12-25).
With regard to claims 6 and 14, Kawakami also teaches: further comprising: receiving the first flow control signal within a data plane, via which the data packet is sent to the switch module of the multi-stage switch  (see figure 5: congestion notification has frame format as data packet  .
With regard to claims 7 and 15, Loh teaches: wherein the multi-stage switch is a Clos network (paragraphs 18 and 29: As will be described, this approach allows congestion to be handled for different classes of traffic independently. Specific embodiments of the invention will be described with reference to an Ethernet switch implementation which may be employed in multi-chip architectures such as, for example, Clos architectures, spanning trees, fat trees, etc.) .

)    Next, referring to Fig. 1B, the condition will be described whereby a second-stage threshold value of the utilization level of a data output buffer of a port is exceeded, with that threshold value being referred to as the second-stage congestion threshold value, which is higher than the first-stage congestion threshold value. In this case, congestion notification packets are sent to respective terminals of the congestion origin group. 
(53)    The operation will be described for the case in which the second-stage congestion threshold value has been exceeded for the port P21 output buffer of the backbone switching hub SW2, due to the transmission of data packets from the group #1 terminals D and G addressed to terminal B. In this case, the switching hub SW2 generates and transfers respective group-specific congestion notification packets to each of its ports which are connected to terminals of group #1, other than the port P21 which is in the congestion status, i.e. these packets are transferred to each of ports P22, P23, to be transmitted therefrom. When these group-specific congestion notification packets are received by the switching hubs SW4, SW5, these transfer respective pause packets to the ports P41, P51, P52, to be transmitted to the terminals D, G and H respectively of the congestion origin group #1. Further transmission of data packets from each of these terminals is thereby halted during a specific 


With regard to claim 18, Loh teaches: further comprising: randomly selecting the data packet from the plurality of data packets in the output queue prior to sending the data packet to the flow control processor (paragraphs 56-57: see figure 3).
With regard to claim 19, Loh teaches: further comprising: selecting the data packet from the plurality of data packets in the output queue based on a time at which the first switch module receives the data packet request from the flow control processor (paragraphs 57-59: Finally, because only the flows going through the congested queue will have their frames sampled and flow controlled, flows not contributing to the congestion are not impacted.).
With regard to claim 20, Loh teaches:  wherein the flow control processor sends the first flow control signal to the source edge device via an out-of-band control plane connection (paragraphs 29-31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Kwan et al. (US 2006/0092836: see figure 7A)










Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




7/03/2021

/MARCUS SMITH/           Primary Examiner, Art Unit 2419